DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5, 6, 9, 11, 15, 16, 19, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,678,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant applications claims are encompassed by the limitations set forth in the ‘037 patent, thereby containing essentially the same elements just worded slightly differently.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiest (6994118) in view of Kiest (5765597).  The reference to Kiest 118 discloses the recited apparatus for repairing a damaged portion of a pipe line (title; abstract), comprising:  an elongated positioning tube 84 (figs 5,6; 84 is a bladder; col 6, lines 5-23); a liner tube (74; Figs 5-6) extending within the positioning tube and having an interior lining surface (it is tubular and has an inner surface and the orientation is seen in figs 5,6; and discussed in col 6, lines 5-23); a first hydrophilic band 76 attached to the interior lining surface of the liner tube (fig 5, col 6, lines 5-23); a second hydrophilic band 78 attached to the interior lining surface of the liner tube and spaced apart from the first hydrophilic band (fig 5, col 6, lines 5-23); wherein the liner tube is on the outside of the positioning tube and the first and second hydrophilic bands are between the pipe line and the liner tube on opposite sides of the damaged portion of the pipe line (fig 5). The 118 reference discloses all of the recited structure with the exception of inverting the liner and positioning tube to invert the liner into place in the pipe.  
The reference to Kiest 597 discloses the recited apparatus for repairing a damaged portion of a pipe line (title; abstract), comprising:  an elongated positioning tube 160,162 (fig 17 shows what appears to be the bladder or positioning tube used to invert the liner and deploy the liner into the pipe interior); a liner tube (148; Fig 17; col 9, line 27 to col 10, line 23) extending within the positioning tube and having an interior lining surface (it is tubular and has an inner surface and the orientation is seen in fig 17; and discussed in col 9, line 27 to col 10, line 23); a first hydrophilic band 150 attached to the interior lining surface of the liner tube (Fig 17; col 9, line 27 to col 10, line 23; such is fused which suggests some sort of attachment similar to or including adhesive); the positioning tube and liner tube being invertible into the pipe line to an inverted position within the pipe line (Fig 17; col 9, line 27 to col 10, line 23 discusses inverting the liner and clearly that is achieved by inverting the positioning tube 160,162 as well)  wherein the liner tube is on the outside of the positioning tube and the first and second hydrophilic bands are between the pipe line and the liner tube on opposite sides of the damaged 
With regards to claims 2 and 3, both the first hydrophilic band and second hydrophilic band are comprised of a hydrophilic rubber, the 118 patent sets forth the seals 56,58 are rubber (col 5, lines 52-65) that is hydrophilic, where seals 76,78 are the same types of seals just numbered differently for the alternate embodiment.  
With regards to claim 4, wherein the liner tube has a first end and the positioning tube has a first end and the liner tube first end is positioned within the positioning tube such that the liner tube is spaced apart from the first end of the positioning tube by a predetermined distance, the 118 reference does show a slight distance between the end of the liner and the end of the positioning tube which currently would meet this language since the predetermined distance is not specifically given any value (see fig 5 that shows the end of the positioning tube is near 86 and the end of the liner is near 76).  
With respect to claim 5, the first hydrophilic band and the second hydrophilic bands are ring-shaped bands (col 5, lines 52-67 describes the seals as bands that are circular in shape which would be a 
With respect to claim 6, the first hydrophilic band and the second hydrophilic band are attached to the interior lining surface by at least one of stitching, stapling, and an adhesive.  The 118 reference does not clearly state what holds the seals in place on the liner, however, as discussed above the 597 reference teaches the use of hydrophilic seals where the seal is fused to the liner which as set forth above suggests some sort of attachment and is believed to include some sort of adhesive, however, the selection of type of fusing would be merely a choice of mechanical expedients requiring only routine experimentation to optimize the easiest and cheapest way to attach the seal to the liner when inverting.  It would have been obvious to modify the first and second hydrophilic bands of Kiest 118 by attaching them to the lining inner surface by a fusion method which could at least include adhesive as suggested by Kiest 597 where such would insure the seals stay in place on the liner and do not shift thereby insuring proper installation and preventing failure of the liner during use, especially when inverting the liner.  
With respect to claim 7, the 118 reference discloses the positioning tube 84 is a bladder tube (col 6, line 13).
With respect to claim 8, the liner tube is spaced apart from an end of the positioning tube so that the liner tube does not invert until it reaches the damaged portion of the pipe.  As discussed above the 118 reference shows the end of the liner tube is spaced from the end of the positioning tube and it would result once modified by inverting the positioning tube would lead to the liner not inverting until the liner reached the damaged section of the pipe, and it would have been obvious to one skilled in the art to modify the liner and positioning tube in Kiest 118 to be inverted as suggested by Kiest 597 as described above for the same reasons and such would ultimately result in the liner not inverting until it reached the damaged portion of the pipe, also as suggested by Kiest 597 where such is taught to be an 
With respect to claim 9, the first hydrophilic band and the second hydrophilic band are formed using a hydrophilic paste, the 118 reference sets forth in column 5, lines 28-51 that the seals are formed from bands of hydrophilic material known as SWELLSEAL from DeNeef Construction Chemical Company (which applicants have provided in their IDS statement of the instant application) and this company describes that material as a mastic which suggests such can be provided in paste form as well, thereby providing support that this material used for the seals in Kiest 118 can be a paste material.  
With respect to claim 10, at least one of the first hydrophilic band and the second hydrophilic band are comprised of a preformed, molded, cured rubber, the 118 reference sets forth both the first hydrophilic band and second hydrophilic band are comprised of a hydrophilic rubber, the 118 patent sets forth the seals 56,58 are rubber (col 5, lines 52-65) that is hydrophilic, where seals 76,78 are the same types of seals just numbered differently for the alternate embodiment.  
With respect to claim 11, such is essentially the method of providing a pipe with a liner using the liner system set forth above and for the same reasons the structure of the liner, positioning tube, and seals are taught in the 118 reference, and the 597 reference teaches using an inversion method to deploy the liner for the same reasons as above, in general, the examiner will point out any differences not taught above in the following description of the claim: (the 118 reference numbers are used below, for specification locations see claim 1 if needed)
A method for repairing a damaged portion of a pipe line, comprising:
taking an elongated positioning tube 84;


attaching a first hydrophilic band to the interior lining surface of the liner tube (in 118 the bands are considered attached at least by friction, however, if further attachment is needed such is taught by the 597 reference as set forth above);
attaching a second hydrophilic band to the interior lining surface of the liner tube (in 118 the bands are considered attached at least by friction, however, if further attachment is needed such is taught by the 597 reference as set forth above) and spaced apart from the first hydrophilic band (seen in fig 5 of the 118 reference); impregnating the liner tube with a material capable of curing and hardening (col 6, lines 11-24 of the 118 reference); 
inverting the positioning tube and liner tube to an inverted position within the pipe line (inverting is taught by the 597 reference and the 118 reference is modified to above to teach inversion) wherein the liner tube is on the outside of the positioning tube and the first and second hydrophilic bands are between the pipe line and the liner tube on opposite sides of the damaged portion of the pipe line (the reference in 118 shows in fig 5 this orientation in the final position; 597 teaches inverting to get to that position); and pressing the liner tube and the first and second hydrophilic bands against the pipe line with the first and second hydrophilic bands on opposite sides of the damaged portion of the pipe line until the liner tube cures and hardens (implied in col 6, lines 11-23 of the 118 reference).
It would have been obvious to one skilled in the art to modify the positioning tube and liner in Kiest 118 by inverting the positioning tube and liner and using an inversion method to place the liner into the pipe as suggested by Kiest 597 where such is taught to be an alternative manner to provide the liner with hydrophilic seal structure to the inside of a pipe and where it is known in the art that such a method would protect the liner during insertion since it is within the positioning tube until its inverted 
With respect to claims 12 and 13, such are the same as claims 2 and 3 above and would be met by the prior art in the same manner.  With regards to claims 12 and 13, both the first hydrophilic band and second hydrophilic band are comprised of a hydrophilic rubber, the 118 patent sets forth the seals 56,58 are rubber (col 5, lines 52-65) that is hydrophilic, where seals 76,78 are the same types of seals just numbered differently for the alternate embodiment.  
With respect to claim 14, such is the same as claim 4 above and would be met by the prior art in the same manner.  With regards to claim 14, wherein the liner tube has a first end and the positioning tube has a first end and the liner tube first end is positioned within the positioning tube such that the liner tube is spaced apart from the first end of the positioning tube by a predetermined distance, the 118 reference does show a slight distance between the end of the liner and the end of the positioning tube which currently would meet this language since the predetermined distance is not specifically given any value (see fig 5 that shows the end of the positioning tube is near 86 and the end of the liner is near 76).
With regards to claim 15, such is the same as claim 5 above and would be met by the prior art in the same manner.  With respect to claim 15, the first hydrophilic band and the second hydrophilic bands are ring-shaped bands (col 5, lines 52-67 describes the seals as bands that are circular in shape which would be a ring shape, and such the same seals as seen in fig 5 with different numbers for the different embodiment).  
With regards to claim 16, such is the same as claim 6 above and would be met by the prior art in the same manner.  With respect to claim 16, the first hydrophilic band and the second hydrophilic band are attached to the interior lining surface by at least one of stitching, stapling, and an adhesive.  The 118 reference does not clearly state what holds the seals in place on the liner, however, as discussed above 
With regards to claim 17, such is the same as claim 7 above and would be met by the prior art in the same manner.  With respect to claim 17, the 118 reference discloses the positioning tube 84 is a bladder tube (col 6, line 13).
With regards to claim 18, such is the same as claim 8 above and would be met by the prior art in the same manner.  With respect to claim 18, the liner tube is spaced apart from an end of the positioning tube so that the liner tube does not invert until it reaches the damaged portion of the pipe.  As discussed above the 118 reference shows the end of the liner tube is spaced from the end of the positioning tube and it would result once modified by inverting the positioning tube would lead to the liner not inverting until the liner reached the damaged section of the pipe, and it would have been obvious to one skilled in the art to modify the liner and positioning tube in Kiest 118 to be inverted as suggested by Kiest 597 as described above for the same reasons and such would ultimately result in the liner not inverting until it reached the damaged portion of the pipe, also as suggested by Kiest 597 where such is taught to be an alternative manner to provide the liner with hydrophilic seal structure to the inside of a pipe and where it is known in the art that such a method would protect the liner during 
With regards to claim 19, such is the same as claim 9 above and would be met by the prior art in the same manner.  With respect to claim 19, the first hydrophilic band and the second hydrophilic band are formed using a hydrophilic paste, the 118 reference sets forth in column 5, lines 28-51 that the seals are formed from bands of hydrophilic material known as SWELLSEAL from DeNeef Construction Chemical Company (which applicants have provided in their IDS statement of the instant application) and this company describes that material as a mastic which suggests such can be provided in paste form as well, thereby providing support that this material used for the seals in Kiest 118 can be a paste material.  
With regards to claim 20, such is the same as claim 10 above and would be met by the prior art in the same manner.  With respect to claim 20, at least one of the first hydrophilic band and the second hydrophilic band are comprised of a preformed, molded, cured rubber, the 118 reference sets forth both the first hydrophilic band and second hydrophilic band are comprised of a hydrophilic rubber, the 118 patent sets forth the seals 56,58 are rubber (col 5, lines 52-65) that is hydrophilic, where seals 76,78 are the same types of seals just numbered differently for the alternate embodiment.  
With respect to claim 21, such sets forth a method which essentially combines the subject matter of claims 11 and 17 together in an independent claim, therefore the prior art would meet this claim for the same reasons as set forth above with respect to claims 11 and 17.  The following is how the reference to Kiest 118 teaches the subject matter of claim 21, for additional referencing of where in the reference this is discussed see above claims 1 and 11 descriptions: 
A method for repairing a damaged portion of a single elongated pipe line (title, abstract, fig 5), comprising:

taking an elongated liner tube extending at least partially within the bladder tube and having an interior lining surface (taught when such is inverted as modified by the 597 reference see above);
attaching a hydrophilic band 76 or 78 to the interior lining surface of the liner tube (would be inner when inverted as modified, and 118 teaches at least friction attachment, and 597 teaches other attachment of the seal to the liner, see above);
impregnating the liner tube with a material capable of curing and hardening (col 6, lines 11-23);
inverting the positioning tube and liner tube (inverting taught by 597, see above) wherein the liner tube is on the outside of the positioning tube and the hydrophilic band is between the pipe line and the liner tube (seen in fig 5 of the 118 reference in its final installed state); and
pressing the liner tube and the hydrophilic band against the single elongated pipe line until the liner tube cures and hardens (suggested by 118 in col 6, lines 11-23).  
The 118 Kiest reference discloses all of the recited structure with the exception of inverting the liner and bladder.  It would have been obvious to one skilled in the art to modify the bladder tube and liner in Kiest 118 by inverting the bladder tube and liner and using an inversion method to place the liner into the pipe as suggested by Kiest 597 where such is taught to be an alternative manner to provide the liner with hydrophilic seal structure to the inside of a pipe and where it is known in the art that such a method would protect the liner during insertion since it is within the bladder tube until its inverted to be outside in contact with the pipe thereby insuring the liner does not get damaged during deployment.  
With regards to claim 22, such is the same as claims 6 and 16 above and would be met by the prior art in the same manner.  With respect to claim 22, the first hydrophilic band and the second hydrophilic band are attached to the interior lining surface by at least one of stitching, stapling, and an adhesive.  The 118 reference does not clearly state what holds the seals in place on the liner, however, 
With regards to claim 23, such is met by the prior art in the same manner as claim 1 above for the same reasons and is as follows, where reference numbers are recited for the teachings of the 118 Kiest reference and any modification teachings will be noted.  
An apparatus for repairing a damaged portion of a pipe line (title, abstract), comprising: an elongated positioning tube 84 (fig 5); a liner tube 74 (fig 5; col 6, lines 5-23) extending within the positioning tube (such occurs when the liner and positioning tube are inverted) and having an interior lining surface and a downstream end;  a first hydrophilic band 76 or 78 attached to the interior lining surface of the liner tube at the downstream end (one of the seals would be at the downstream end depending on flow direction, and when inverted the seals would be on the interior of the lining, attachment of the seal is at least frictional in 118 reference, and also taught by other means in the 597 reference); the positioning tube and liner tube being invertible into the pipe line to an inverted position (inverting taught by 597) wherein the liner tube is on the outside of the positioning tube and the first hydrophilic band is between the pipe line and the liner tube.
The 118 reference discloses all of the recited structure with the exception of inverting the liner and positioning tube to invert the liner into place in the pipe.  It would have been obvious to one skilled 
With respect to claim 24, the method is also taught by the combination of the teachings of the Kiest 118 and 597 references as set forth above, see above for specific teachings in the references for the following language: 
A method for repairing a damaged portion of a pipe line (abstract, title), comprising: taking an elongated positioning tube 84; taking an elongated liner tube 74 extending within the positioning tube (would occur when inverted) and having an interior lining surface and a downstream end (at least one end is downstream depending on flow); attaching a first hydrophilic band 76 or 78 to the interior lining surface of the liner tube near the downstream end (at least one end is downstream, the seal is attached by at least friction in 118 reference and other methods in the 597 reference); impregnating the liner tube with a material capable of curing and hardening (118 ref, col 6, lines 5-23); inverting the positioning tube and liner tube through the launcher device opening to an inverted position within the pipe line wherein the liner tube is on the outside of the positioning tube and the first hydrophilic band is between the pipe line and  the liner tube near the downstream end of the liner tube (there would be a downstream end depending on flow direction and the inversion process leads to the positioning of the seals inside of the liner; see discussion above including claim 23); and pressing the liner tube and the first hydrophilic band against the pipe line until the liner tube cures and hardens (implied by the methods disclosed in the 118 reference and col 6, lines 5-23).  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Gage, Llewellyn, Hallundbaek, and Kiest (374 and 591) disclosing state of the art lining systems and methods for lining pipes including seals, inversion methods, and hydrophilic seal materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH